          Case 1:20-cv-04615-MKV Document 5 Filed 06/26/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   USDC SDNY
 MADALINA IACOB,                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                Plaintiff,                         DOC #:
                                                                   DATE FILED: 6/26/2020
                    -against-

 BANTAM REALTY SERVICES, LLC,
 DAILY MAIL; DAILY MAIL UK; DISQUS,                              20-cv-4615 (MKV)
 INC.; GOTHAMIST, LLC; KORANGY
                                                              ORDER OF SERVICE
 PUBLISHING, INC.; LG ESTATES, INC.;
 NEWS CORP; OPPOSING VIEWS;
 PINTEREST, INC.; QREALTY;
 SCALLYWAGANVAGABOND.COM;
 TRIBUNE PUBLISHING,

                                Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants Bantam Realty

Services, LLC; Daily Mail; Daily Mail UK; Disqus, Inc.; Gothamist, LLC; Korangy Publishing,

Inc.; LG Estates, Inc.; News Corp; Opposing Views; Pinterest, Inc.; Scallywaganvagabond.Com;

Qrealty; and Tribune Publishing. Plaintiff is directed to serve the summons and complaint on

each Defendant within 90 days of the issuance of the summons. If within those 90 days, Plaintiff

has not either served Defendants or requested an extension of time to do so, the Court may

dismiss the claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil

Procedure for failure to prosecute.

       In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties who

are unable to use email may submit documents by regular mail or in person at the drop box

located at the U.S. Courthouses in Manhattan (500 Pearl Street) and White Plains (300
          Case 1:20-cv-04615-MKV Document 5 Filed 06/26/20 Page 2 of 4



Quarropas Street). For more information, including instructions on this new email service for

pro se parties, please visit the Court’s website at nysd.uscourts.gov.

       Pro se parties also are encouraged to consent to receive all court documents

electronically. A consent to electronic service form is available on the Court’s website.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:    6/26/2020
           New York, New York

                                                           MARY KAY VYSKOCIL
                                                           United States District Judge
              Case 1:20-cv-04615-MKV Document 5 Filed 06/26/20 Page 3 of 4


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
              Case 1:20-cv-04615-MKV Document 5 Filed 06/26/20 Page 4 of 4




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
